PER CURIAM.
In this workers’ compensation case, the employer and carrier seek review of an order which awarded claimant permanent total disability benefits from the date of maximum medical improvement. They raise two issues: (1) whether the record contains competent, substantial evidence to support the finding that claimant is permanently and totally disabled; and (2) whether it was error to award permanent total disability benefits from the date of maximum medical improvement. Our review of the record satisfies us that the finding of permanent and total disability is supported by competent, substantial evidénce. Accordingly, we affirm as to that issue, without further discussion. However, the record does not support the award of permanent total disability benefits from the date of maximum medical improvement because it is undisputed that claimant worked at non-sheltered employment for several months after that date. E.g., Webb-Owen Amoco v. Bryce, 636 So.2d 793 (Fla. 1st DCA 1994). Accordingly, we reverse that portion of the order, and remand with directions that the judge of compensation claims establish a proper date for commencement of claimant’s permanent total disability benefits, based upon the present record.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
MINER, WEBSTER and DAVIS, JJ., concur.